Citation Nr: 9935059	
Decision Date: 12/16/99    Archive Date: 12/23/99

DOCKET NO.  94-10 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, claimed as including a sinus disorder.  

2.  Entitlement to service connection for a headache 
disorder.  

3.  Entitlement to service connection for a hemorrhoidal 
disorder.  

4.  Entitlement to service connection for a skin disorder.  

5.  Entitlement to service connection for a low back 
disorder.  

6.  Entitlement to service connection for fatigue.  

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diabetes mellitus.

8.  Entitlement to an original rating in excess of 10 percent 
for generalized joint pain due to undiagnosed illness.  

9.  Entitlement to an increased rating in excess of 10 
percent for bilateral pes planus, for the period on and 
subsequent to August 5, 1996.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active duty from May 1978 to May 1992, 
including from December 1990 to April 1991 in Southwest Asia 
(in support of Operation Desert Shield/Storm).  This matter 
came before the Board of Veterans' Appeals (Board) on appeal 
from a January 1993 rating decision by the Nashville, 
Tennessee, Regional Office (RO), which, in part, denied 
service connection for a sinus disorder, headaches, a 
hemorrhoidal disorder, and a skin disorder.  Although he 
expressed timely disagreement with an August 1993 rating 
decision, which denied service connection for a low back 
disorder and diabetes mellitus, in a November 1993 written 
statement, appellant expressly withdrew that Notice of 
Disagreement insofar as it applied to the issue of service 
connection for diabetes mellitus and withdrew his appeal with 
respect to the claim for service connection for an irregular 
heart beat.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.204 (1999).  Thus, that August 1993 rating decision 
represents the last final decision on the diabetes mellitus 
service connection issue.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996). 

A March 1994 RO hearing was held.  By an August 1994 rating 
decision, the RO, in part, granted service connection and 
assigned a noncompensable evaluation for bilateral pes 
planus.  An April 1995 rating decision, in part, denied 
service connection for a respiratory disorder (including 
upper respiratory infections and sinusitis with headaches); 
generalized joint pain; a skin disorder; a gastrointestinal 
disorder; a hemorrhoidal disorder; and fatigue, all under 
various legal theories, including direct-incurrence service 
connection and as due to undiagnosed illness; and denied a 
compensable evaluation for bilateral pes planus.  In April 
1996, the Board remanded the case for due process procedural 
development, listing the appellate issues at that point in 
time as service connection for sinus disorder, headache, 
hemorrhoidal, skin, and low back disorders.  

In a May 1997 rating decision, the Cleveland, Ohio, Regional 
Office, in part, granted service connection and assigned a 10 
percent evaluation for generalized joint pain due to 
undiagnosed illness; and increased an evaluation for 
bilateral pes planus from noncompensable to 10 percent, 
effective August 5, 1996.  Additionally, appellant was issued 
a Statement of the Case in May 1997, which listed issues that 
included, in part, service connection for a left knee 
disorder; and entitlement to increased ratings for bilateral 
pes planus, right knee retropatellar syndrome, residuals of a 
right 5th finger fracture, hypertension, and status post 
tonsillectomy.  Since appellant has not filed a timely 
Substantive Appeal on the issues of service connection for a 
left knee disorder or entitlement to increased ratings for 
right knee retropatellar syndrome and residuals of a right 
5th finger fracture, these issues are not perfected and the 
Board does not currently have jurisdiction over them (See 
38 U.S.C.A. § 7105 (West 1991) and 38 C.F.R. §§ 20.200, 
20.302 (1999)).  

Additionally, it appears that appellant's August 1997 written 
statement constitutes a timely Substantive Appeal as to the 
issues of an original rating in excess of 10 percent for 
generalized joint pain due to undiagnosed illness and an 
increased evaluation for bilateral pes planus in excess of 10 
percent, effective August 5, 1996.  It should be pointed out 
that in that August 1997 written statement, appellant 
specifically appealed the May 1997 rating decision's 
assignment of a 10 percent evaluation for bilateral pes 
planus; however, he did not perfect an appeal with respect to 
the April 1995 rating decision's denial of a compensable 
evaluation for pes planus.  The factual situation herein can 
be distinguished from AB v. Brown, 6 Vet. App. 35 (1993), 
since the veteran in that case filed a timely Substantive 
Appeal as to both an earlier rating that initially granted 
service connection and assigned an evaluation for a 
disability and a subsequent rating that increased his 
disability rating; and it was held that the veteran had not 
withdrawn or expressly limited his appeal with respect to the 
initial rating action.  Therefore, the Board has reframed the 
pes planus increased rating issue as limited to entitlement 
to an evaluation in excess of 10 percent, for the period on 
and subsequent to August 5, 1996.  

In July and August 1998 written statements, appellant 
expressly withdrew his claims for service connection for an 
eye disorder and periodontal disease/pyorrhea and increased 
ratings for hypertension and status post tonsillectomy.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.  

An August 1998 RO hearing was held.  By an April 1999 rating 
decision, the RO, in part, granted service connection for 
irritable bowel syndrome/diarrhea, thereby rendering the 
issue of entitlement to service connection for a 
gastrointestinal disorder moot.  In an April 1999 
Supplemental Statement of the Case, the RO indicated that the 
claim for service connection for a low back disorder was not 
well grounded either on a direct-incurrence or secondary 
basis; and that any low back pain was considered part of the 
service-connected generalized joint pain due to undiagnosed 
illness.  Therefore, for purposes of discussion below, the 
issue of service connection for a low back disorder will not 
include low back pain, since that is considered part of the 
service-connected generalized joint pain due to undiagnosed 
illness.  

It should be added that in Fenderson v. West, 12 Vet. App. 
119 (1999), the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) explained that there was a legal distinction between 
a claim for an "original" rating and an "increased" rating 
claim.  In light of the aforestated legal distinction in 
Fenderson, the Board has reframed the generalized joint pain 
and bilateral pes planus "increased ratings" appellate 
issues as those delineated on the title page of this 
decision.  

Accordingly, the Board construes the issues on appeal as 
those listed on the title page of this decision, and will 
proceed accordingly.

It should be added that in December 1999, appellant submitted 
a written statement with a copy of an October 1999 form 
titled "VA Cooperative Study #475, Antibiotic Treatment of 
Gulf War Veterans' Illnesses, Form 11-Laboratory Log Sheet 
(baseline) Results."  In that form, it was noted that a July 
1999 blood sample was positive for Mycoplasma and that 
appellant was eligible for said VA Cooperative Study #475.  
It does not appear that this additional evidence is pertinent 
to any of the appellate issues being decided by the Board 
herein.  In the event appellant wants to raise a claim for a 
Mycoplasma-related disability, he should inform the RO of 
that intent and the RO should take appropriate action.  
Kellar v. Brown, 6 Vet. App. 157 (1994).  


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appeal, to the extent legally required, 
has been obtained by the RO.

2.  Appellant's respiratory symptomatology has been medically 
attributed to diagnosed sinusitis/rhinitis.  It has not been 
shown, by competent evidence, that any chronic respiratory 
disorder, including sinusitis, is related to service.

3.  Appellant's headaches have been medically attributed to a 
diagnosed sinus disorder.  It has not been shown, by 
competent evidence, that any chronic headache disorder is 
related to service.

4.  It has not been shown, by competent evidence, that any 
chronic hemorrhoidal disorder is related to service.

5.  It is as likely as not that appellant's skin disorder, 
classified as tinea, is related to service.  

6.  It has not been shown, by competent evidence, that 
appellant has any chronic low back disorder (apart from low 
back pain considered part of the service-connected 
generalized joint pain due to undiagnosed illness).  

7.  It has not been shown, by competent evidence, that 
appellant has a disability manifested by objective signs and 
symptoms of fatigue.  

8.  By an August 1993 rating decision, service connection was 
denied for diabetes mellitus.  Although appellant expressed 
timely disagreement therewith, subsequently by a November 
1993 written statement, he expressly withdrew that Notice of 
Disagreement insofar as it applied to the diabetes mellitus 
service connection issue.

9.  Additional evidence submitted subsequent to that final 
August 1993 rating decision, to the extent it denied service 
connection for diabetes mellitus, when viewed in the context 
of all the evidence, does not bear directly and substantially 
upon the specific matter under consideration and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

10.  The appellant's service-connected generalized joint pain 
due to undiagnosed illness does not produce limitation of 
motion nor is there satisfactory evidence of occasional 
incapacitating exacerbations involving the claimed joints.  

11.  Appellant's service-connected bilateral pes planus, for 
the period on and subsequent to August 5, 1996, is manifested 
primarily by painful arches improved to some extent by the 
utilization of shoe inserts.  He ambulates extensively at 
work and any gait impairment has not been shown to be severe.  
Severe pes planus manifested by marked deformity (pronation, 
abduction, etc.), accentuated pain on manipulation and use of 
the feet, indications of swelling on use of the feet, and 
characteristic callosities has not been shown for that 
period.  


CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of well-grounded 
claims for entitlement to service connection for a chronic 
respiratory disorder (claimed as including a sinus disorder), 
a headache disorder, a hemorrhoidal disorder, a low back 
disorder, and fatigue.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.310(a), 3.317 
(1999).

2.  With resolution of reasonable doubt in the appellant's 
favor, the appellant's skin disorder, classified as tinea, 
was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 1991); 38 C.F.R. § 3.303 (1999).   

3.  Evidence received subsequent to the final August 1993 
rating decision, to the extent it denied service connection 
for diabetes mellitus, is not new and material, and the claim 
is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a) (1999); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

4.  The criteria for an original evaluation in excess of 
10 percent for generalized joint pain due to undiagnosed 
illness have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7. 4.10, 4.20, 4.40, 
4.71a, Code 5299-5003 (1999).

5.  The criteria for an increased rating in excess of 
10 percent for bilateral pes planus, for the period on and 
subsequent to August 5, 1996, have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 
4.10, 4.40, 4.71a, Code 5276 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for a Respiratory 
Disorder (Claimed as Including a Sinus Disorder), a Headache 
Disorder, a Hemorrhoidal Disorder, a Low Back Disorder, and 
Fatigue

The appellant contends, in essence, that he has a respiratory 
disorder (claimed as including a sinus disorder), a headache 
disorder, a hemorrhoidal disorder, a low back disorder, and 
fatigue that are related to his active service, including 
Persian Gulf war service.  However, appellant is not 
competent to offer medical opinion or diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1991).  It is 
additionally argued that the claims are well grounded.

In deciding the issues of service connection for a 
respiratory disorder (claimed as including a sinus disorder), 
a headache disorder, a hemorrhoidal disorder, a low back 
disorder, and fatigue, the Board will consider applicable 
statutory and regulatory provisions, including the following:  

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.  

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The provisions of 38 C.F.R. § 3.317 state, in pertinent part:

(a)(1) VA shall pay compensation...to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability:
(i) became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and 
(ii) by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis. 
(2) For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification. 
(3) For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest. 

*                    *                    
*                    *                  *

(b) For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to:...
(1)	Fatigue 
(2)	Signs or symptoms involving skin
(3)	Headache
(8)	Signs or symptoms involving the 
respiratory system (upper or lower)

A threshold question to be answered is whether appellant has 
presented evidence of well-grounded claims with respect to 
the issues of service connection for a respiratory disorder 
(claimed as including a sinus disorder), a headache disorder, 
a hemorrhoidal disorder, a low back disorder, and fatigue.  A 
well-grounded claim is one which is plausible, meritorious on 
its own, or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992), the Court held that the appellant in that 
case had not presented a well-grounded claim as a matter of 
law.  The Court pointed out that "unlike civil actions, the 
Department of Veterans Affairs (previously the Veterans 
Administration) (VA) benefits system requires more than an 
allegation; the claimant must submit supporting evidence."  
If a well-grounded claim has not been presented, the appeal 
with respect to that issue must fail.  King v. Brown, 5 Vet. 
App. 19, 21 (1993) held that "evidentiary assertions [by the 
veteran] must also be accepted as true for the purpose of 
determining whether the claim is well grounded.  Exceptions 
to this rule occur when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table), the Court 
stated, in pertinent part, that "in order for a claim to be 
well grounded, there must be competent evidence of current 
disability (a medical diagnosis)...; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence)...; and of a nexus between the in-service injury or 
disease and the current disability (medical evidence)...."  
See also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) by 
(1) evidence that a condition was "noted" during service or 
during an applicable presumption period; (2) evidence showing 
postservice continuity of symptomatology; and (3) medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the postservice symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

VA is authorized to pay compensation to any Persian Gulf 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed illnesses) 
that either became manifest during service in the Southwest 
Asia theater of operations during the Persian Gulf War or 
became manifest to a degree of disability of 10 percent or 
more within any presumptive period prescribed by VA.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

A well-grounded claim for compensation under 38 U.S.C. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of:  (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VA O.G.C. 
Prec. Op. No. 4-99 (May 3, 1999).  

With respect to the second and fourth elements, VA O.G.C. 
Prec. Op. No. 4-99 indicates that evidence the illness is 
"undiagnosed" may consist of evidence that the illness 
cannot be attributed to any known diagnosis or, at minimum, 
evidence that the illness has not been attributed to a known 
diagnosis by physicians providing treatment or examination.  
The type of evidence necessary to establish a well-grounded 
claim as to each of these elements may depend upon the nature 
and circumstances of the particular claim.  Medical evidence 
would ordinarily be required to satisfy the fourth element, 
although lay evidence may be sufficient in cases where the 
nexus between the chronic disability and the undiagnosed 
illness is capable of lay observation.  

For purposes of the second and third elements, VA O.G.C. 
Prec. Op. No. 4-99 indicates that the manifestation of one or 
more signs or symptoms of undiagnosed illness or objective 
indications of chronic disability may be established by lay 
evidence if the claimed signs or symptoms, or the claimed 
indications, respectively, are of a type which would 
ordinarily be susceptible to identification by lay persons.  
If the claimed signs or symptoms of undiagnosed illness or 
the claimed indications of chronic disability are of a type 
which would ordinarily require the exercise of medical 
expertise for their identification, then medical evidence 
would be required to establish a well-grounded claim.  With 
respect to the third element, a veteran's own testimony may 
be considered sufficient evidence of objective indications of 
chronic disability, for purposes of a well-grounded claim, if 
the testimony relates to non-medical indicators of disability 
within the veteran's competence and the indicators are 
capable of verification from objective sources.  

It should be added that with respect to said not well-
grounded service connection claims, appellant and his 
representative have been informed by the RO at various stages 
of the proceedings that these claims were denied, in part, 
due to the lack of clinical evidence indicating that a 
respiratory disorder (claimed as including a sinus disorder), 
a headache disorder, a hemorrhoidal disorder, a low back 
disorder, and fatigue were related to service.  See, in 
particular, a June 1993 Statement of the Case and numerous 
subsequent Supplemental Statements of the Case, which 
included provisions of law with respect to veterans' 
responsibility for filing a well-grounded claim and service 
connection evidentiary principles; and specifically referred 
to the lack of medical evidence relating the claimed 
disabilities to military service.  Furthermore, in written 
statements, appellant's representative cited applicable 
statutory and regulatory provisions and judicial precedents, 
including the well-groundedness concept.  It is therefore 
apparent that they were knowledgeable regarding the necessity 
of competent evidence to support these service connection 
claims.  Thus, it is concluded that appellant and his 
representative had notice of the type of information needed 
to support the claims.  It does not appear that appellant or 
his representative has informed the VA of the existence of 
any specific competent evidence that would render these 
service connection claims well grounded.  See Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995); and Epps.  


A.  Service Connection for a Respiratory Disorder, Claimed as 
Including a Sinus Disorder

In a March 1978 examination for service entrance medical 
questionnaire, it was noted that appellant had had pneumonia 
on one occasion, with no sequelae.  The service medical 
records reveal that in October 1978, he complained of having 
the flu.  In November 1979, he had a head cold.  Acute coryza 
with tonsillitis was assessed in early 1980.  In May 1980, 
bronchitis was assessed.  Acute rhinitis was assessed in 
October 1980.  In April 1982, he complained of having a cold.  
An upper respiratory infection was assessed.  A tonsillectomy 
was performed in August 1994 (for which service connection is 
in effect).  In May 1986, he complained of having a cold.  A 
history of childhood asthma was noted and pneumonia on two 
occasions.  Tonsillitis was assessed.  A long-standing 
history of smoking was noted in August 1986.  However, the 
remainder of his service medical records, including an April 
1992 service separation examination report, do not include 
complaints, findings, or diagnoses pertaining to a chronic 
respiratory disorder, including a sinus disorder, or a 
disability manifested by respiratory system signs or symptoms 
due to undiagnosed illness.   

Significantly, an August 1992 VA examination conducted 
shortly after service did not include any complaints, 
findings, or diagnoses pertaining to a chronic respiratory 
disorder, including a sinus disorder, or a disability 
manifested by respiratory system signs or symptoms due to 
undiagnosed illness.  VA outpatient treatment reports reflect 
that in October and November 1992, appellant's complaints 
included sinus difficulties with constant headaches for 3 
weeks.  Sinusitis was diagnosed.  On July 1993 VA 
examination, x-rays of the sinuses were unremarkable.  
Subsequent clinical records reveal treatment and diagnoses 
for allergic rhinitis and sinusitis.  

The Board has considered appellant's contentions and 
testimony presented at hearings on appeal in March 1994 and 
August 1998.  However, appellant is not competent to offer 
medical opinion or diagnosis.  See Espiritu.  

It is the Board's conclusion that the provisions of 38 C.F.R. 
§ 3.317, pertaining to disability resulting from 
"undiagnosed illnesses", are inapplicable with respect to 
this appellate issue, since appellant's respiratory system 
disabilities have been medically diagnosed as sinus/rhinitis 
disorders.  Therefore, the claimed respiratory system 
disabilities are not due to "undiagnosed illnesses."  
Appellant's chronic respiratory system disabilities, 
including sinusitis/rhinitis, have not been shown, by 
competent evidence, to have had their onset during service.  
Since no competent evidence links any chronic respiratory 
system disability to service, there is no medical nexus.  See 
Caluza and Epps.  Consequently, the claim for service 
connection for a respiratory disorder, claimed as including a 
sinus disorder, is not well grounded.  The claim is therefore 
denied.  38 U.S.C.A. § 5107(a).  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); Grivois v. Brown, 6 Vet. App. 136 (1994).  
See also, Edenfield v. Brown, 8 Vet. App. 384, 390 (1995).


B.  Service Connection for a Headache Disorder

Appellant's service medical records reveal that in January 
1981, he complained of headaches, diarrhea, and a sore 
throat.  Acute pharyngitis was assessed.  However, the 
remainder of his service medical records, including an April 
1992 service separation examination report, do not include 
complaints, findings, or diagnoses pertaining to a chronic 
headache disorder or objective signs and symptoms of 
headaches; and, in an attendant medical questionnaire, he 
denied having headaches.   

Significantly, an August 1992 VA examination conducted 
shortly after service did not include any complaints, 
findings, or diagnoses pertaining to a chronic headache 
disorder or disability manifested by objective signs and 
symptoms of headaches.  VA outpatient treatment reports 
reflect that in October and November 1992, appellant's 
complaints included sinus difficulties with constant 
headaches for 3 weeks.  Sinusitis was diagnosed.  In March 
1993, a history of sinus headaches was noted.  On October 
1994 VA examination, his complaints included sinus congestion 
and bitemporal headaches.  Diagnoses included "history of 
sinusitis with associated headaches (emphasis added) - no 
symptoms at present."  In May 1995, his complaints included 
sinus congestion and bitemporal headaches.  The diagnostic 
impression was sinus headaches (emphasis added).  

The Board has considered appellant's contentions and 
testimony presented at hearings on appeal in March 1994 and 
August 1998.  However, appellant is not competent to offer 
medical opinion or diagnosis.  See Espiritu.  

It is the Board's conclusion that the provisions of 38 C.F.R. 
§ 3.317, pertaining to disability resulting from 
"undiagnosed illnesses", are inapplicable with respect to 
this appellate issue, since appellant's headaches have been 
diagnosed as associated with a diagnosed sinus disorder.  
Therefore, the claimed headaches are not due to "undiagnosed 
illnesses."  A chronic headache disorder has not been shown, 
by competent evidence, to have had its onset during service.  
Since no competent evidence links any chronic headache 
disorder to service, there is no medical nexus.  See Caluza 
and Epps.  Consequently, the claim for service connection for 
a headache disorder is not well grounded.  The claim is 
therefore denied.  38 U.S.C.A. § 5107(a).  Grottveit; 
Grivois; and Edenfield.


C.  Service Connection for a Hemorrhoidal Disorder

Appellant's service medical records, including an April 1992 
service separation examination report, do not include 
complaints, findings, or diagnoses pertaining to a chronic 
hemorrhoidal disorder; and, in an attendant medical 
questionnaire, he denied having a rectal disability including 
"piles."  

Significantly, an August 1992 VA examination was conducted a 
few months after service, and did not include any complaints, 
findings, or diagnoses pertaining to a rectal disability.  VA 
outpatient treatment reports reflect that later in August 
1992, appellant alleged having had episodes of diarrhea in 
Saudi Arabia and that he had developed hemorrhoids with 
occasional bleeding.  However, clinically there was no rectal 
abnormality noted.  VA outpatient treatment reports reflect 
that in March 1994, a 3-year history of hemorrhoids was 
alleged.  However, that history has not been substantiated by 
any actual treatment records or medical opinion.  On October 
1994 VA examination, he alleged that diarrhea episodes began 
in Saudi Arabia approximately in 1991 and recalled initially 
noting hemorrhoids in March 1991.  Internal hemorrhoids were 
clinically noted; and a history of hemorrhoids was diagnosed 
without etiology indicated.  In 1995, internal hemorrhoids 
were clinically assessed.  

The Board has considered appellant's contentions and 
testimony presented at hearings on appeal in March 1994 and 
August 1998.  During the latter hearing, at T.14-15, he 
testified not having received any treatment for hemorrhoids 
during service.  February and March 1995 written statements 
from an ex-serviceman alleged that he recalled the appellant 
received treatment for diarrhea during Desert Storm and that 
"upon returning to Germany, [appellant] experienced a bad 
case of hemorrhoids."  However, that ex-serviceman is not 
competent to offer medical opinion or diagnosis as to whether 
appellant incurred a chronic hemorrhoidal disorder in service 
or whether any currently manifested hemorrhoidal disorder is 
related to service.  See Espiritu.  

It is the Board's conclusion that a chronic hemorrhoidal 
disorder has not been shown, by competent evidence, to have 
had its onset during service.  Since no competent evidence 
links any chronic hemorrhoidal disorder to service, there is 
no medical nexus.  See Caluza and Epps.  Consequently, the 
claim for service connection for a hemorrhoidal disorder is 
not well grounded.  The claim is therefore denied.  
38 U.S.C.A. § 5107(a).  Grottveit; Grivois; and Edenfield.


D.  Service Connection for a Low Back Disorder

The service medical records reveal that in July 1986, 
appellant complained of having pain on the left side from 
doing wind sprints approximately a month earlier.  
Clinically, there was left lower lumbar pain; and left lower 
back strain was assessed.  In August 1988, he complained of 
bilateral low back pain.  Clinically, there was minimal 
tenderness; and mechanical low back pain was assessed.  Low 
back pain was assessed in April 1990.  However, an April 1992 
service separation examination report does not include any 
findings or diagnoses pertaining to a low back disorder, 
although an attendant medical questionnaire noted a history 
of low back pain.  

VA outpatient treatment reports reflect that in October 1995, 
appellant's complaints included low back pain; and low back 
pain was assessed.  In August 1996, his complaints included 
low back pain with heavy lifting.  X-rays of the lumbosacral 
spine were negative.  On October 1998 VA orthopedic 
examination, appellant alleged that he had recently developed 
low back pain which he attributed to his feet.  Clinically, 
the lumbar spine exhibited normal ranges of motion.  
Significantly, the diagnoses included "[i]ntermittent low 
back pain of uncertain etiology.  It is unlikely that this is 
related to his foot condition."  It is reiterated that the 
issue of service connection for a low back disorder does not 
include low back pain, since low back pain is considered part 
of the service-connected generalized joint pain due to 
undiagnosed illness.  

The Board has considered appellant's contentions and 
testimony presented at hearings on appeal in March 1994 and 
August 1998.  Significantly, during that latter hearing, at 
T.2 and 13, appellant testified that he felt his back problem 
was due to his flat feet; but that no physician had told him 
this.  Again, it is pointed out that appellant is not 
competent to offer medical opinion or diagnosis.  See 
Espiritu.  

It is the Board's conclusion that since there is no competent 
evidence of a low back disorder (apart from low back pain 
that is considered part of the service-connected generalized 
joint pain due to undiagnosed illness), the claim for service 
connection for a low back disorder under any legal basis is 
not well grounded.  See Caluza and Epps.  The claim is 
therefore denied.  38 U.S.C.A. § 5107(a).  Grottveit; 
Grivois; and Edenfield.  


E.  Service Connection for Fatigue

Appellant's service medical records, including an April 1992 
service separation examination report, do not include 
complaints, findings, or diagnoses pertaining to a disability 
manifested by objective signs and symptoms of fatigue.  
Additionally, none of the post-service clinical records 
include complaints, findings, or diagnoses pertaining to a 
disability manifested by objective signs and symptoms of 
fatigue.  During an August 1998 hearing, appellant testified, 
at T.8-9, that after returning from Saudi Arabia, he felt 
depressed and fatigued and his blood sugar readings were 
elevated.  

However, appellant is not competent to offer medical opinion 
or diagnosis as to whether he has a disability manifested by 
fatigue and, if so, whether it is related to service.  See 
Espiritu.  

It is the Board's conclusion that since it has not been 
shown, by competent evidence, that appellant has a disability 
manifested by objective signs and symptoms of fatigue, the 
claim for service connection for fatigue is not well 
grounded.  The claim is therefore denied.  38 U.S.C.A. 
§ 5107(a).  Grottveit; Grivois; and Edenfield.


II.  Service Connection for a Skin Disorder

Appellant alleges that a chronic skin rash was incurred 
during service.  The service medical records reveal that in 
June 1982, he complained of dry skin on his feet.  Tinea 
pedis was assessed.  In October 1988, he complained of an 
inner left thigh rash.  Tinea cruris was assessed.  However, 
the remainder of his service medical records, including an 
April 1992 service separation examination report, do not 
include complaints, findings, or diagnoses pertaining to a 
chronic skin disorder/skin rash or signs or symptoms 
involving the skin due to undiagnosed illness.  
Significantly, on August 1992 VA examination conducted 
shortly after service, clinical evaluation of the skin 
revealed no skin rashes; and there were no complaints, 
findings, or diagnoses pertaining to a chronic skin disorder.  

However, VA outpatient treatment reports reflect that in 
October 1992, appellant's complaints included dry, scaly 
lesions on the back.  In September 1993, appellant alleged a 
3-year history of a rash on the back.  In October 1993, he 
had complaints of a pruritic rash on the chest and back.  
Tinea versicolor and folliculitis were assessed.  He 
complained of dry skin on his feet in December 1993.  
Resolved tinea versicolor was clinically noted.

During a March 1994 hearing, at T.5-6, appellant testified 
that he had Athlete's foot as early as 1982; tinea cruris in 
1988; and in Saudi Arabia, he had a rash on the back/shoulder 
blades.  He stated "I don't think the fungal infection ever 
went away."  The Board considers his testimony convincing on 
this point regarding whether in-service fungal skin disease 
was chronic.  As the Court has stated in Smith v. Derwinski, 
1 Vet. App. 235, 237 (1991), "[d]etermination of credibility 
is a function for the BVA."  

VA outpatient treatment reports reflect that in March and 
April 1994, the diagnostic impression was tinea pedis.  An 
October 1994 written statement from Gary W. Cockrell, D.P.M., 
reported that appellant complained of an itchy rash on the 
feet.  Assessments included left foot porokeratosis and tinea 
pedis.  VA outpatient treatment reports indicate that 
appellant complained of a 3-4-year history of a skin rash on 
the back of his shoulders.  In March 1996, he complained of 
scaly feet; and tinea pedis was assessed.  

During an August 1998 hearing, appellant testified, at T.4, 
that he has a foot fungus.  

With resolution of all reasonable doubt in appellant's favor, 
the Board concludes that since appellant's tinea was 
initially clinically treated and diagnosed in service and 
continuity of symptomatology has been adequately supported by 
lay statements and clinical evidence post service, service 
connection for a skin disorder, classified as tinea, is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. 
§ 3.303.  

III.  Whether New and Material Evidence has been Submitted to 
Reopen a Diabetes Mellitus Service Connection Claim

With respect to the issue of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for diabetes mellitus, 
"new" evidence means more than evidence which was not 
previously physically of record, and must be more than merely 
cumulative.  To be "material" evidence, it must by itself 
or in connection with evidence previously assembled be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); and 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The August 
1993 rating decision, which denied service connection for 
diabetes mellitus, is final, since appellant, in a November 
1993 written statement, expressly withdrew his Notice of 
Disagreement insofar as it applied to that service connection 
issue.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.  That 
final rating decision may not be reopened, in the absence of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a); Manio.  

With regards to a preliminary matter, the Board must examine 
the record and determine whether the VA has any further 
obligation to assist in the development of this claim to 
reopen service connection for diabetes mellitus.  38 U.S.C.A. 
§ 5107(a).  After reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed and that no useful purpose would be served by 
remanding these issues with directions to provide additional 
assistance to the appellant.  See Counts v. Brown, 6 Vet. 
App. 473 (1994) and Graves v. Brown, 8 Vet. App. 522, 525 
(1996), wherein the Court held that:

[W]hen a veteran has made an application 
to reopen a claim and the Secretary is on 
notice of evidence which may prove to be 
new and material but has not been 
submitted with the application, the 
Secretary has a duty under section 5103 
to inform a claimant of the evidence that 
is "necessary to complete the 
application."

The Board finds that appellant and his representative were 
knowledgeable regarding the necessity of competent evidence 
showing that diabetes mellitus is related to military 
service.  See, in particular, the April 1999 Supplemental 
Statement of the Case, which set out the applicable 
provisions of 38 C.F.R. § 3.156(a) and the need for competent 
evidence to support his assertions that elevated blood 
glucose readings shortly after service indicate the onset of 
diabetes mellitus.  Additionally, it does not appear that 
appellant has informed the VA of the existence of any 
specific competent evidence that might prove to be new and 
material concerning this appellate issue.  See Graves, at 8 
Vet. App. 525.

The evidence previously considered in the final August 1993 
rating decision, which denied service connection for diabetes 
mellitus, included appellant's service medical records.  None 
of the service medical records, including an April 1992 
service separation examination report, revealed any 
complaints, findings, or diagnoses pertaining to diabetes 
mellitus.  Significantly, numerous urinalyses and blood 
studies during service and on service separation examination 
were all within normal limits for glucose.  Although on 
August 1992 VA general medical examination, a serum glucose 
reading was a slightly elevated 128 (with 70-110 listed as 
normal), it was not indicated that this slightly elevated 
reading was clinically significant or that a fasting glucose 
tolerance test had been conducted.  Moreover, a urinalysis 
was negative for sugar; and diabetes was neither clinically 
reported nor diagnosed.  A VA serum glucose reading was a 
normal 90 in October 1992, although a slightly elevated 125 
was recorded in November 1992.  Significantly, a 2-hour post-
prandial glucose tolerance test conducted in March 1993 
revealed a 117 value (less than 140 was listed as normal).  A 
contemporaneous health survey profile recorded a 123 glucose 
level.  

A July 1993 VA examination report noted that a post-prandial 
glucose tolerance test had been conducted as part of that 
examination.  A urinalysis was negative for sugar and a serum 
glucose reading was 95.  The diagnosis was "[h]istory of 
elevated blood sugar; fasting blood sugar 95; no symptoms 
consistent with diabetes at this point."  Based on this 
evidence then of record, the RO in its August 1993 rating 
decision, denied service connection for diabetes mellitus on 
the grounds that diabetes had not been diagnosed during 
service, and that although a post-service laboratory study 
reported elevated glucose, a VA examination with a fasting 
serum glucose test had not shown any evidence of diabetes. 

The evidence received subsequent to the final August 1993 
rating decision is not new and material.  The clinical 
evidence includes VA outpatient treatment records indicating 
that in December 1995, years after service, a history of 
borderline diabetes was reported with a non-fasting serum 
glucose reading of 161 recorded in November.  Later in 
December 1995, adult-onset diabetes mellitus was assessed, 
with the clinical notation that this was a "new diagnosis."  

Where a veteran served continuously for ninety (90) days or 
more during a period of war or peacetime after December 31, 
1946, and diabetes becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).

The presumptive service connection laws and regulations 
require that a veteran has diabetes manifested to a degree of 
10 percent within one year from date of termination of such 
service, in order for that disease to be presumed to have 
been incurred in service.  However, none of the competent 
evidence submitted subsequent to the final August 1993 rating 
decision indicates that appellant's diabetes was present in 
service, or to a compensable degree within the one-year post-
military presumptive period.  The Board has considered 
appellant's contentions and testimony presented at hearings 
on appeal in March 1994 and August 1998.  However, lay 
assertions of medical causation are not sufficient to reopen 
a claim under 38 U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  

Thus, additional evidence submitted subsequent to that final 
August 1993 rating decision, which denied service connection 
for diabetes mellitus, when viewed in the context of all the 
evidence, does not bear directly and substantially upon the 
specific matter under consideration and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Since new and material evidence has not 
been submitted, the claim for service connection for diabetes 
mellitus is not reopened.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a).  The benefit-of-
the-doubt doctrine is inapplicable, since new and material 
evidence has not been submitted to reopen the claim.  
Annoni v. Brown, 5 Vet. App. 463 (1993).


IV.  An Original Rating in Excess of 10 percent for 
Generalized Joint Pain due to Undiagnosed Illness; and An 
Increased Rating in Excess of 10 percent for Bilateral Pes 
Planus, for the Period On and Subsequent to August 5, 1996

Initially, the Board finds that appellant's aforementioned 
claims for an original rating in excess of 10 percent for 
generalized joint pain due to undiagnosed illness and an 
increased rating in excess of 10 percent for bilateral pes 
planus, for the period on and subsequent to August 5, 1996, 
are "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a), since they are plausible.  A comprehensive medical 
history and detailed findings regarding generalized joint 
pain and any abnormalities of the feet over the years are 
documented in the medical evidence.  A recent VA orthopedic 
examination was conducted, and is sufficiently detailed and 
comprehensive regarding the nature and severity of 
appellant's generalized joint pain and pes planus.  That 
examination included range of motion measurements of the 
various joints affected, appearance of the arches, related 
functional impairment, and other clinical findings, including 
radiographic, with respect thereto.  Additionally, there is 
no indication that more recent, relevant medical records 
exist that would indicate a greater degree of severity of 
these disabilities in issue than that shown by the present 
evidentiary record.  In deciding the pes planus increased 
rating issue, the Board will consider all foot symptomatology 
regardless of etiology for rating purposes because it will 
not affect the outcome, since none of the foot symptoms are 
severe.  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected generalized 
joint pain due to undiagnosed illness and bilateral pes 
planus in the context of the total history of those 
disabilities, particularly as they affect the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  In reaching these determinations, the Board has 
applied the provisions of the Schedule for Rating 
Disabilities in a manner most beneficial to the appellant.  
Rating disabilities is not an exact science, as indicated by 
the Schedule for Rating Disabilities.  It should be 
appreciated that rating a disability is dependent in large 
measure upon the impact the disability has upon industrial 
functioning, as is recognized by the provisions of 38 C.F.R. 
Part 4, § 4.1.


A.  An Original Rating in Excess of 10 percent for 
Generalized Joint Pain due to Undiagnosed Illness

The appellant contends, in essence, that the service-
connected disability in issue is of such severity as to 
warrant a higher evaluation.  

The service medical records reflect various complaints of 
joint pain, including the extremities and low back.  In 
January 1989, appellant sustained a right ankle sprain.  On 
August 1992 VA examination, he complained of knee and right 
hand pain (it is reiterated that service connection is in 
effect for right knee retropatellar syndrome, residuals of a 
right 5th finger fracture, and bilateral pes planus).  
Clinically, the knees were unremarkable; and bilateral knee 
pain of unknown etiology was diagnosed.  On October 1994 VA 
examination, he complained of pain and stiffness of ankles, 
wrists, and knees.  Significantly, his gait was normal; the 
wrists, knees, and left ankle had normal range of motions 
without inflammation; and ranges of right ankle motion were 
described by the examiner as only slightly decreased.  
Radiographically, the joints were negative, except for a 
distal right tibial focal periosteal elevation.  However, the 
diagnoses included "[c]hronic non-inflammatory arthralgias; 
range of motion within normal limits."  

In an October 1994 written statement, Dr. Cockrell reported 
that appellant was a housekeeper at a VA medical center and 
was on his feet a lot.  His complaints primarily involved 
foot/arch pain.  VA outpatient treatment reports reveal 
treatment for the right knee in December 1994 and complaints 
of foot and low back pain in 1996.  

On October 1998 VA orthopedic examination, appellant 
complained of painful feet, particularly on prolonged walking 
or standing.  It is of substantial import that appellant 
described this as only mildly limiting.  It is reiterated 
that service connection is in effect for bilateral pes 
planus.  Appellant stated that he experienced severe low back 
pain/acute episodes of pain that was severely limiting; but 
that he was presently asymptomatic.  He additionally 
complained of generalized aching in the hands, wrists, knees, 
and ankles.  Significantly, he described this as only mildly 
limiting.  Clinically, the lumbar spine, elbows, ankles, and 
knees were unremarkable with full ranges of motion noted.  
None of the joints had erythema, swelling, effusion, or 
warmth.  Radiographically, the lumbosacral spine, wrists, 
knees, and ankles were unremarkable (except with respect to 
the ankle, a distal right tibial cortex ossification was 
noted as possibly related to prior trauma).  Significantly, 
however, the diagnoses included "[h]istory of generalized 
joint aching with normal physical exam."  Therefore, it 
would not be reasonable to consider said ankle x-ray evidence 
of a bone ossification possibly related to trauma as part of 
the service-connected generalized joint pain due to 
undiagnosed illness.  

The Board has considered appellant's contentions and 
testimony presented at hearings on appeal in March 1994 and 
August 1998.  However, during that latter hearing, although 
he testified, at T.5-7, that joints of the lower and upper 
extremities and back were painful, nevertheless he stated 
that joint pain was not constant; and that he was ambulatory 
and employed ("I do have to walk all day cause I work 
standing up....").    

In its May 1997 rating decision sheet, the Cleveland, Ohio, 
Regional Office granted service connection and assigned a 10 
percent evaluation for generalized joint pain due to 
undiagnosed illness.  It appears from that rating sheet that 
the generalized joint pain disability was rated by analogy to 
degenerative arthritis under Diagnostic Code 5003.  

In pertinent part, Diagnostic Code 5003 provides that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is x-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation will be assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  Note (1): The 20 percent and 
10 percent ratings based on X-ray findings, above, will not 
be combined with ratings based on limitation of motion.  Note 
(2): The 20 percent and 10 percent ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic codes 5013 to 5024, inclusive.  

In pertinent part, Diagnostic Codes 5013 to 5024 include 
bursitis, synovitis, myositis, and tenosynovitis; and such 
diseases are rated on limitation of motion of affected parts 
as degenerative arthritis.  It is the Board's opinion that it 
would be appropriate to rate appellant's service-connected 
generalized joint pain due to undiagnosed illness as 
analogous to bursitis, synovitis, myositis, or tenosynovitis, 
since these diseases by definition involve joint pain 
symptomatology.  Even assuming arguendo that that portion of 
Code 5003 dealing with radiographic findings does apply in 
rating by analogy generalized joint pain due to undiagnosed 
illness, the clinical evidence, including recent October 1998 
VA orthopedic examination, does not include satisfactory 
evidence of occasional incapacitating exacerbations involving 
the claimed joints attributable to the service-connected 
generalized joint pain due to undiagnosed illness disability.  

In summary, since the clinical evidence, including a recent 
October 1998 VA orthopedic examination, does not reveal any 
limitation of motion, satisfactory evidence of occasional 
incapacitating exacerbations, or other dysfunction of the 
claimed joints attributable to the service-connected 
generalized joint pain due to undiagnosed illness disability, 
it is the Board's opinion that that disability is adequately 
compensated for by the 10 percent evaluation currently 
assigned.  

The Board has considered the provisions of 38 C.F.R. §§ 4.10 
and 4.40, but there is no significant functional impairment 
(such as altered gait or limitation of motion) attributable 
to the service-connected generalized joint pain due to 
undiagnosed illness.  A 10 percent evaluation adequately 
compensates for the commensurate degree of impairment 
resulting from that disability.  An extraschedular evaluation 
is not warranted, since the evidence does not show that said 
disability presents such an unusual or exceptional disability 
picture with marked interference with employment or frequent 
periods of hospitalization as to render the regular standards 
impractical.  38 C.F.R. § 3.321(b)(1).  Given the fact that 
the generalized joint pain due to undiagnosed illness does 
not produce limitation of motion or satisfactory evidence of 
occasional incapacitating exacerbations involving the claimed 
joints, and he reportedly is employed as a housekeeper at a 
VA medical center, it could not be reasonably characterized 
as markedly interfering with industrial functioning.  
Additionally, that disability has not required frequent 
periods of hospitalization.  

Since the preponderance of the evidence is against allowance 
of an evaluation in excess of 10 percent for the service-
connected generalized joint pain due to undiagnosed illness, 
the benefit-of-the-doubt doctrine is inapplicable.  
38 U.S.C.A. § 5107(b).  


B.  An Increased Rating in Excess of 10 percent for Bilateral 
Pes Planus, for the Period On and Subsequent to August 5, 
1996

The appellant contends, in essence, that the service-
connected disability in issue is of such severity as to 
warrant a higher evaluation.  

The service medical records reflect that in September 1983, 
mild pes planus was clinically reported.  Asymptomatic pes 
planus was clinically reported in August 1986.  
Significantly, his gait was normal on October 1994 VA 
examination.  

In an October 1994 written statement, Dr. Cockrell reported 
that appellant was a housekeeper at a VA medical center and 
was on his feet a lot.  His complaints primarily involved 
foot/arch pain.  The sole of the left foot was very tender.  
It was noted that based on radiographic and other clinical 
findings, Dr. Cockrell diagnosed collapsing pes planus 
deformity and plantar fasciitis.  However, VA outpatient 
treatment reports reveal that later in October 1994, mild pes 
planus without deformity or tenderness was clinically noted; 
an x-ray was within normal limits; and mild plantar fasciitis 
was assessed.  Custom molded insoles were prescribed.  In 
January 1996, he complained of foot pain.  With respect to 
the period in controversy, on August 5, 1996, the feet were 
nontender to palpation.  X-rays of the feet were 
unremarkable, except for hallux valgus, bilaterally, with a 
small bony process at the talus, dorsally.  It is significant 
that in September 1996, it was clinically reported that 
although he was seen for pes planus and plantar fasciitis, he 
wore [shoe] inserts with approximately 50 percent improvement 
noted.  The assessment was improving plantar fasciitis and 
stabilized pes planus. 

On October 1998 VA orthopedic examination, appellant 
complained of painful feet, particularly on prolonged walking 
or standing.  It is of substantial import that appellant 
described this as only mildly limiting.  Clinically, the 
Achilles tendons appeared in midline alignment; arches were 
present; and the positioning of the Achilles tendons did not 
change on weight bearing versus non-weight bearing.  
Significantly, the diagnoses included "[h]istory of 
bilateral pes planus."  

The Board has considered appellant's contentions and 
testimony presented at hearings on appeal in March 1994 and 
August 1998.  However, during that latter hearing, although 
he testified, at T.5-7, that he had painful flat feet, 
nevertheless he stated that he was ambulatory and employed.  

A 10 percent evaluation may be assigned for moderate 
bilateral acquired flatfoot (pes planus) where the weight-
bearing lines are over or medial to the great toes and there 
is inward bowing of the teno achillis and pain on 
manipulation and use of the feet.  A 30 percent evaluation 
may be assigned for severe bilateral pes planus manifested by 
marked deformity (pronation, abduction, etc.), accentuated 
pain on manipulation and use of the feet, indications of 
swelling on use of the feet, and characteristic callosities.  
A 50 percent evaluation may be assigned for pronounced 
bilateral pes planus manifested by marked deformity, extreme 
tenderness of the plantar surfaces of the feet, and marked 
inward displacement and severe spasm of the teno achillis on 
manipulation which is not improved by orthopedic shoes or 
appliances.  38 C.F.R. Part 4, Code 5276.  Given that the 
recent clinical evidence did not reveal severe pes planus 
with marked deformity, accentuated pain on manipulation and 
use of the feet, indications of swelling on use of the feet, 
and characteristic callosities, an evaluation in excess of 10 
percent for bilateral pes planus, for the period on and 
subsequent to August 5, 1996, would not be warranted.  
38 C.F.R. Part 4, Code 5276.  

The Board has considered the provisions of 38 C.F.R. §§ 4.10 
and 4.40, but there is no severe functional impairment (such 
as severe gait impairment) attributable to the service-
connected bilateral pes planus, for the period on and 
subsequent to August 5, 1996.  A 10 percent evaluation 
adequately compensates for the commensurate degree of 
impairment resulting from that disability.  An extraschedular 
evaluation is not warranted, since the evidence does not show 
that said disability presents such an unusual or exceptional 
disability picture with marked interference with employment 
or frequent periods of hospitalization as to render the 
regular standards impractical.  38 C.F.R. § 3.321(b)(1).  
Given the fact that the bilateral pes planus disability has 
been recently described as only mildly limiting and he 
reportedly is employed as a housekeeper at a VA medical 
center, it could not be reasonably characterized as markedly 
interfering with industrial functioning.  Additionally, that 
disability has not required frequent periods of 
hospitalization.  

Since the preponderance of the evidence is against allowance 
of an evaluation in excess of 10 percent for the service-
connected bilateral pes planus, for the period on and 
subsequent to August 5, 1996, the benefit-of-the-doubt 
doctrine is inapplicable.  38 U.S.C.A. § 5107(b).  


	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a skin disorder, classified as tinea, 
is granted.  To this extent, the appeal is allowed.  

Since appellant has not submitted evidence of well-grounded 
claims for entitlement to service connection for a chronic 
respiratory disorder (claimed as including a sinus disorder), 
a headache disorder, a hemorrhoidal disorder, a low back 
disorder, and fatigue, these claims are denied.  New and 
material evidence has not been submitted to reopen a claim of 
entitlement to service connection for diabetes mellitus, and, 
therefore, this claim is denied.  An original rating in 
excess of 10 percent for generalized joint pain due to 
undiagnosed illness and an increased rating in excess of 10 
percent for bilateral pes planus, for the period on and 
subsequent to August 5, 1996, are denied.  To this extent, 
the appeal is denied.  



		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 

